      2:19-cv-01102-RMG          Date Filed 01/25/21        Entry Number 67      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 MURRAY C. TURKA, on Behalf of                    )    Civil Action No. 2:19-cv-1102-RMG
 Himself and All Others Similarly Situated,       )
                                                  )
                                     Plaintiff,   )
                                                  )
                v.                                )
                                                  )
 SOUTH CAROLINA PUBLIC SERVICE                    )
 AUTHORITY and LONNIE N. CARTER,                  )
                                                  )
                                  Defendants.     )
                                                  )
                                                  )

  LEAD PLAINTIFF’S UNOPPOSED MOTION FOR AN ORDER PRELIMINARILY
       APPROVING CLASS ACTION SETTLEMENT AND AUTHORIZING
             DISSEMINATION OF NOTICE OF SETTLEMENT

       Lead Plaintiff Murray C. Turka (“Lead Plaintiff”) hereby moves the Court for an order

preliminarily approving the settlement of the above-captioned class action and authorizing the

dissemination of notice of the settlement (the “Settlement”). The grounds for this motion are as

follows:

       1.      The Settlement warrants preliminary approval because of the significant benefit

achieved for the settlement class, the substantial costs and risks that would otherwise be associated

with continued prosecution of the Action, and the fact that the proposed Settlement is the result of

arm’s-length negotiations by experienced counsel overseen by an experienced mediator.

       2.      The Settlement meets all the requirements of Rule 23(e) of Federal Rules of Civil

Procedure.

       3.      The Notice Plan outlined in the Settlement meets all the requirements of due

process and adequately informs class members of all material details of the Settlement, including:

                                              Page 1 of 2
     2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67      Page 2 of 2




the amount of the Settlement; a statement concerning the issues about which the Parties disagree;

states the amount of attorneys’ fees and litigation expenses that Lead Counsel will seek; provides

the name, mailing address, email address, and telephone number of counsel, who will be available

to answer questions from Class Members; all relevant deadlines to object to any part of the

Settlement or to opt-out of the Settlement; and provides a brief statement explaining the reasons

why the Parties are proposing the Settlement.

       4.      Lead Counsel has met and conferred with attorneys for Defendants who do not

oppose the relief sought in the Motion.

       This Motion is supported by Lead Plaintiff’s accompanying Memorandum and Points of

Authority in support filed contemporaneously herewith, as well as relevant accompanying exhibits.




Dated: January 25, 2021                         HOPKINS LAW FIRM, LLC

                                                /s/ William E. Hopkins, Jr.
                                                William E. Hopkins (Federal Bar No. 6075)
                                                12019 Ocean Highway
                                                Post Office Box 1885
                                                Pawleys Island, SC 29585
                                                Tel.: (843) 314-4202
                                                bill@hopkinsfirm.com

                                                Liaison Counsel for the Proposed Class

                                                THE WEISER LAW FIRM, P.C.
                                                Christopher L. Nelson
                                                James M. Ficaro
                                                22 Cassatt Avenue
                                                Berwyn, PA 19312
                                                Tel.: (610) 225-2677
                                                cln@weiserlawfirm.com
                                                jmf@weiserlawfirm.com

                                                Lead Counsel for the Proposed Class


                                            Page 2 of 2
